DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al (US 4,846,701).
Hayes discloses an electrical connector for a multi-wire electrical cable, the electrical connector comprising: at least two cable-side electrical contact elements 48, including associated terminals to each of which is to be connected a wire (see Fig. 2) of the electrical cable 50; at least two output-side electrical contact elements 46, from each of which projects an electrical connector element 44 by which an electrical connection is establishable to a mating connector (not shown); and a carrier body 2 disposed between the cable-side electrical contact elements 48 and the output-side electrical contact elements 46, and wherein the cable-side electrical contact elements 48, the output-side electrical contact elements 46 and the carrier body 40 are disposed in a spaced-apart relationship to each other (see Fig. 2), and wherein the cable-side 48 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al.
Claim 18 recites, the electrical device is a common mode filter.  However, the electrical device 20 disclosed by Hayes is a logic device and not a common mode filter.
On the other hand, it is common knowledge that many different types of electrical devices exist and commonly known such as a filter, a sensor, a logic device, a diode, a capacitor, and etc.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connector taught by Hayes such that it would have a mode filter as taught by the instant invention because it only deals with the use of one known electrical device over many other known electrical device.  Also, it is common knowledge to use a mode filter to improve a signal quality.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al in view of Shutter (US 6,176,741 B1).
Claim 19 recites, "the electrical device includes a ring-shaped core made of a magnetic material and at least one winding made of an electrically conductive material wrapped about the core."  However, Hayes does not disclose the electrical device 20 including a ring-shaped core.
On the other hand, the electrical device recited in claim 19 is again only another commonly known electrical device.  In addition, Shutter discloses an electrical connector including an electrical device having a ring-shaped core 28 (see Figs. 1 and 3) made of a magnetic material (see column 4, lines 9-10) and at least one winding 26 made of an electrically conductive material wrapped (see Figs. 1 and 3) about the core 28.  The electrical device of Shutter suppress noise occurring in the electrical connector.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connector taught by Hayes such that it would have a ring-shaped core made of a magnetic material and at least one winding 26 made of an electrically conductive material wrapped about the core as taught by Shutter in order to suppress noise occurring in the electrical connector.  

Regarding claim 20, claim 20 recites, "the core is polygonal in shape, wherein two windings are disposed on opposite legs of the core, wherein two bonding wires extend in each from the two windings and respectively electrically connect the cable-side electrical contact elements and the output-side electrical contact elements to each other."
Shutter discloses the electrical device comprising the core 28 having a circular shape, wherein two windings 26 are disposed on opposite directions (up and down, see Fig. 3) of the core 28, wherein two bonding wires 26 extend in each from the two windings and respectively electrically connect upper electrical contact elements 16a and lower electrical contact elements 
On the other hand, whether the core has a circular shape or polygonal shape, the function of the electrical device does not change.  It only deals with changing the shape of the core.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical device taught by Shutter such that it would have a polygonal shape as taught by the instant invention because whether the core has a circular shape or polygonal shape, the function of the electrical device does not change.  It only deals with changing the shape of the core.  

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/
/Hae Moon Hyeon/Primary Examiner, Art Unit 2896